DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 2, the claim recites that the viscous admixture (a combination of magnetic particles and thermosetting resin) is a viscous admixture having a “high coefficient of viscosity” so as not to flow or disperse “like a liquid” even in a case of being placed on a plane surface.  The claim recites a relative term or a term of degree in the phrase “high coefficient of viscosity” and the passage “so as not to flow or disperse like a liquid even in a case of being placed on a plane surface” is interpreted as the clarification for the scope of the relative term.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3-10 depend upon claim 1 and are therefore also rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 requires that the removal step is conducted by mutually separating the plurality of split molds; however, claim 5 upon which claim 7 depends requires the removal step to be conducted by bending the mold body such that the mold body is bent backward toward the alignment direction of the cavity portions which is a mutually exclusive embodiment.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Additionally it is noted that claim 9 is written as dependent upon claim 8 and recites a mutually exclusive order of operations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub No 2010/0134233, cited in IDS filed 03/21/2022) in view of Nakata et al. (Pub No 2004/0046626, cited in IDS filed 03/21/2022) and Nakagawa et al. (PN 6317020, cited in IDS filed 03/21/2022).
With regards to claim 1, Wang teaches a method of manufacturing a coil component (abstract) comprising preparing a coil assembly body in which a coil (4) is attached on a magnetic core (5) as depicted in Fig. 2.  Wang teaches placing the coil assembly in a mold body cavity along with a flowable magnetic powder and compressing the powder to cover the coil assembly (Fig. 3, 4, ¶ 0039-0044).  Wang does not explicitly teach that the magnetic powder includes a thermosetting resin which is thermally cured after covering the coil assembly.
Nakata teaches a similar method of positioning a coil assembly comprising a coil (2) and a magnetic core (7) within a mold (Fig. 3) and compressing to have a metallic powder surround the coil assembly in which the metallic powder is mixed with a thermosetting resin (¶ 0027, 0038, 0051) such that after compression the material is heated to cure the thermoset (¶ 0032).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include a thermosetting resin mixed with the magnetic powder of Wang as taught by Nakata that can be thermally cured after compression as both relate to compression molding of magnetic powder over a coil assembly within a mold presenting a reasonable expectation of success, and doing so allows for a resin component to cure to fix the magnetic powder in place according to known prior art methods discussed in Nakata.
With regards to the limitation that the pushing step uses a rotating press body, Wang does not teach that the pressing member is rotated during compaction; however, as noted in Nakagawa using a rotating press, die, or punch member during compaction of a magnetic powder with a binder material allows for increased density in the compacted material (abstract, col 2 ln 36-45, Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a rotating upper pressing member in the method of Wang as both Wang and Nakagawa relate to compaction of magnetic powder with a binder presenting a reasonable expectation of success, and doing so allows for forming increased density in the part.
With regards to claim 2, Wang in view of Nakata and Nakagawa above teaches that viscous admixture is a mix of thermosetting resin and magnetic particles including the ability to be molded under pressure (¶ 0027 of Nakata).  As Wang in view of Nakata and Nakagawa teach a similar material comprised of similar components used for a similar purpose the material of Wang as applied above is interpreted as inherently having a viscosity sufficiently high enough so as to not flow or disperse like a liquid even in a case of being placed on a plane surface similar to the claimed method.  NOTE: Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
With regards to claim 3, Nakata teaches that after compression the material is heated to cure the thermoset (¶ 0032).
With regards to claim 13, Wang teaches using a plurality of split molds which define the cavity for the mold body (Fig. 4).
With regards to claims 15-17, Wang teaches that the coil is attached to the bottom of the mold cavity by housing the terminals in a concave (indented) portion of the mold bottom and that material is pressed towards it while the terminal portions remain separate from the material after molding (Fig. 3, 4).


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub No 2010/0134233, cited in IDS filed 03/21/2022) in view of Nakata et al. (Pub No 2004/0046626, cited in IDS filed 03/21/2022) and Nakagawa et al. (PN 6317020, cited in IDS filed 03/21/2022), and further in view of Gilbert (PN 3334163, cited in IDS filed 03/21/2022).
With regards to claim 4, Wang et al as applied to claim 3 above teaches a method for compaction of a powder and binder, but does not teach curing outside of the initial mold or at a second temperature greater than the first curing inside the mold; however, as noted in Gilbert a known technique for powder and resin compression molding involves initially pressing and heating a thermosetting resin and powder composition to a first temperature to partially cure the resin and achieve a densified prefrom which can be removed from the mold and finally cured at a higher temperature (col 2 ln 22-col 3 ln 29, col 10 ln 10-47).  By partially curing in the mold and then fully curing outside of the mold conventional ovens can be used for final curing and higher production rates are achievable (col 3 ln 9-30).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to cure the thermosetting resin and powder material of Wang to an initial cure temperature within the mold and then finally cure the material outside of the mold as taught by Gilbert as both relate to powder and thermosetting resin compression molding presenting a reasonable expectation of success, and doing so provides increased production and allows for cheaper curing devices as taught by Gilbert.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub No 2010/0134233, cited in IDS filed 03/21/2022) in view of Nakata et al. (Pub No 2004/0046626, cited in IDS filed 03/21/2022) and Nakagawa et al. (PN 6317020, cited in IDS filed 03/21/2022), and further in view of Gilbert (PN 3334163, cited in IDS filed 03/21/2022), and further in view of Atsushi et al. (Pub No 2009/0002112, cited in IDS filed 03/21/2022).
With regards to claim 5, Wang does not teach a plurality of cavity portions; however, Atsushi teaches that a known method for molding a plurality of coil components with an encapsulation process (abstract, Fig. 8, 9) involves a mold (100) with a plurality of cavities such that for any given coil put into a mold cavity it can be subjected to the process, have the resin harden to form the part, and then deform the die to extract the coil (¶ 0040, 0079, 0091).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the mold of Atsushi for the process of Wang as doing so allows for a plurality of coils to be formed at one time presenting an advantage and reasonable expectation of success as both relate to encapsulation of coil members.  The deformation of the mold with regards to bending would have been obvious to one of ordinary skill in the art in the same manner as is commonly used to remove ice cubes from a deformable ice cube tray.
Regarding the material of the mold, Atsushi teaches that it is advantageous for such a mold that is elastic as described above to be made from an elastic material such as elastic silicone (¶ 0079) which is interpreted to read upon a resin material.
With regards to claim 6, Wang teaches using a plurality of split molds which define the cavity for the mold body (Fig. 4).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,786,932 (cited in IDS filed 03/21/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-6 is taught by claims 1, 2 and 5-18 of the application.
With regards to claim 1, the subject matter is taught by claims 1 and 3 of patent ‘932.
With regards to claim 2, patent ‘932 teaches a viscous admixture which is interpreted to read upon the admixture of the claim.
With regards to claims 3-10, the subject matter is taught by claims 7-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742